                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL CISNEROS,                                   Case No. 16-cv-00735-HSG
                                   8                      Plaintiff,                        VERDICT FORM
                                   9             v.

                                  10     J. VANGILDER, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                         DANIEL MANRIQUEZ,
                                  13                                                       Case No. 16-cv-01320-HSG
                                                          Plaintiff,
                                  14
                                                 v.
                                  15
                                         J. VANGILDER, et al.,
                                  16
                                                          Defendants.
                                  17

                                  18
                                  19          We, the jury in the above-entitled action, unanimously find the following on the questions

                                  20   submitted to us:

                                  21                                       PLAINTIFF CISNEROS’S CLAIMS

                                  22   Defendant Vangilder

                                  23      1) Do you find by a preponderance of the evidence that Defendant Vangilder was deliberately

                                  24          indifferent to a substantial risk of serious harm to, and/or a serious medical need of,

                                  25          Plaintiff Cisneros?

                                  26                  YES ____                       NO ____

                                  27                  If you answered YES to Question 1, go to Question 2.

                                  28                  If you answered NO to Question 1, skip Question 2 and go to Question 3.
                                   1      2) Do you find by a preponderance of the evidence that Defendant Vangilder:

                                   2             a) Was aware that Plaintiff Cisneros suffered harmful effects from exposure to OC?

                                   3                YES ____                        NO ____

                                   4             b) Knew that Defendants’ ventilation efforts were inadequate?

                                   5                YES ____                        NO ____

                                   6                If you answered YES to both Questions 2(a) and 2(b), go to Question 2(c).

                                   7                If you answered NO to either Question 2(a) or 2(b), go to Question 3.

                                   8             c) Purposefully refused to provide Plaintiff Cisneros with a shower, medical care, or

                                   9                self-decontamination procedure?

                                  10                YES ____                        NO ____

                                  11                Go to Question 3.

                                  12      3) Do you find by a preponderance of the evidence that Defendant Vangilder was negligent,
Northern District of California
 United States District Court




                                  13         and that his negligence was a substantial factor in causing harm to Plaintiff Cisneros?

                                  14                YES ____                        NO ____

                                  15                If you answered YES to Question 1 and/or Question 3, go to Question 4.

                                  16                If you answered NO to both Question 1 and Question 3, go to Question 5.

                                  17     4) What amount of damages do you award to compensate Plaintiff Cisneros for his claim

                                  18        against Defendant Vangilder?

                                  19                $ ________________

                                  20                Go to Question 5.

                                  21   Defendant Vasquez

                                  22     5) Do you find by a preponderance of the evidence that Defendant Vasquez was deliberately

                                  23        indifferent to a substantial risk of serious harm to, and/or a serious medical need of, Plaintiff
                                            Cisneros?
                                  24
                                                    YES ____                        NO ____
                                  25
                                                    If you answered YES to Question 5, go to Question 6.
                                  26
                                                    If you answered NO to Question 5, skip Question 6 and go to Question 7.
                                  27
                                          6) Do you find by a preponderance of the evidence that Defendant Vasquez:
                                  28
                                                                                        2
                                   1             a) Was aware that Plaintiff Cisneros suffered harmful effects from exposure to OC?

                                   2                YES ____                        NO ____

                                   3             b) Knew that Defendants’ ventilation efforts were inadequate?

                                   4                YES ____                        NO ____

                                   5                If you answered YES to both Questions 6(a) and 6(b), go to Question 6(c).

                                   6                If you answered NO to either Question 6(a) or 6(b), go to Question 7.

                                   7             c) Purposefully refused to provide Plaintiff Cisneros with a shower, medical care, or

                                   8                self-decontamination procedure?

                                   9                YES ____                        NO ____

                                  10                Go to Question 7.

                                  11     7) Do you find by a preponderance of the evidence that Defendant Vasquez was negligent,

                                  12         and that his negligence was a substantial factor in causing harm to Plaintiff Cisneros?
Northern District of California
 United States District Court




                                  13                YES ____                        NO ____

                                  14                If you answered YES to Question 5 and/or Question 7, go to Question 8.

                                  15                If you answered NO to both Question 5 and Question 7, go to Question 9.

                                  16     8) What amount of damages do you award to compensate Plaintiff Cisneros for his claim

                                  17         against Defendant Vasquez?

                                  18                $ ________________

                                  19                Go to Question 9.

                                  20   Defendant Cupp

                                  21     9) Do you find by a preponderance of the evidence that Defendant Cupp was deliberately

                                  22        indifferent to a substantial risk of serious harm to, and/or a serious medical need of, Plaintiff

                                  23        Cisneros?

                                  24                YES ____                        NO ____

                                  25                If you answered YES to Question 9, go to Question 10.

                                  26                If you answered NO to Question 9, skip Question 10 and Question 11 and go to

                                  27                Question 12.
                                         10) Do you find by a preponderance of the evidence that Defendant Cupp:
                                  28
                                                                                        3
                                   1             a) Was aware that Plaintiff Cisneros suffered harmful effects from exposure to OC?

                                   2                YES ____                        NO ____

                                   3             b) Knew that Defendants’ ventilation efforts were inadequate?

                                   4                YES ____                        NO ____

                                   5                If you answered YES to both Questions 10(a) and 10(b), go to Question 10(c).

                                   6                If you answered NO to either Question 10(a) or 10(b), go to Question 11.

                                   7             c) Purposefully refused to provide Plaintiff Cisneros with a shower, medical care, or

                                   8                self-decontamination procedure?

                                   9                YES ____                        NO ____

                                  10                Go to Question 11.

                                  11      11) What amount of damages do you award to compensate Plaintiff Cisneros for his claim

                                  12         against Defendant Cupp?
Northern District of California
 United States District Court




                                  13                $ ________________

                                  14                Go to Question 12.

                                  15                                  PLAINTIFF MANRIQUEZ’S CLAIMS

                                  16   Defendant Vangilder

                                  17      12) Do you find by a preponderance of the evidence that Defendant Vangilder was deliberately
                                             indifferent to a substantial risk of serious harm to, and/or a serious medical need of,
                                  18
                                             Plaintiff Manriquez?
                                  19
                                                    YES ____                        NO ____
                                  20
                                                    If you answered YES to Question 12, go to Question 13.
                                  21
                                                    If you answered NO to Question 12, skip Question 13 and go to Question 14.
                                  22
                                          13) Do you find by a preponderance of the evidence that Defendant Vangilder:
                                  23
                                                 a) Was aware that Plaintiff Manriquez suffered harmful effects from exposure to OC?
                                  24
                                                    YES ____                        NO ____
                                  25
                                                 b) Knew that Defendants’ ventilation efforts were inadequate?
                                  26
                                                    YES ____                        NO ____
                                  27
                                                    If you answered YES to both Questions 13(a) and 13(b), go to Question 13(c).
                                  28
                                                                                        4
                                   1                If you answered NO to either Question 13(a) or 13(b), go to Question 14.

                                   2             c) Purposefully refused to provide Plaintiff Manriquez with a shower, medical care, or

                                   3                self-decontamination procedure?

                                   4                YES ____                        NO ____

                                   5                Go to Question 14.

                                   6      14) Do you find by a preponderance of the evidence that Defendant Vangilder was negligent,

                                   7         and that his negligence was a substantial factor in causing harm to Plaintiff Manriquez?

                                   8                YES ____                        NO ____

                                   9                If you answered YES to Question 12 and/or Question 14, go to Question 15.

                                  10                If you answered NO to both Question 12 and Question 14, go to Question 16.

                                  11      15) What amount of damages do you award to compensate Plaintiff Manriquez for his claim

                                  12         against Defendant Vangilder?
Northern District of California
 United States District Court




                                  13                $ ________________

                                  14                Go to Question 16.

                                  15   Defendant Vasquez

                                  16     16) Do you find by a preponderance of the evidence that Defendant Vasquez was deliberately

                                  17        indifferent to a substantial risk of serious harm to, and/or a serious medical need of, Plaintiff

                                  18        Manriquez?

                                  19                YES ____                        NO ____

                                  20                If you answered YES to Question 16, go to Question 17.

                                  21                If you answered NO to Question 16, skip Question 17 and go to Question 18.

                                  22      17) Do you find by a preponderance of the evidence that Defendant Vasquez:

                                  23             a) Was aware that Plaintiff Manriquez suffered harmful effects from exposure to OC?

                                  24                YES ____                        NO ____
                                                 b) Knew that Defendants’ ventilation efforts were inadequate?
                                  25
                                                    YES ____                        NO ____
                                  26
                                                    If you answered YES to both Questions 17(a) and 17(b), go to Question 17(c).
                                  27
                                                    If you answered NO to either Question 17(a) or 17(b), go to Question 18.
                                  28
                                                                                        5
                                   1             c) Purposefully refused to provide Plaintiff Manriquez with a shower, medical care, or

                                   2                self-decontamination procedure?

                                   3                YES ____                        NO ____

                                   4                Go to Question 18.

                                   5     18) Do you find by a preponderance of the evidence that Defendant Vasquez was negligent,

                                   6         and that his negligence was a substantial factor in causing harm to Plaintiff Manriquez?

                                   7                YES ____                        NO ____

                                   8                If you answered YES to Question 16 and/or Question 18, go to Question 19.

                                   9                If you answered NO to both Question 16 and Question 17, go to Question 20.

                                  10     19) What amount of damages do you award to compensate Plaintiff Manriquez for his claim

                                  11         against Defendant Vasquez?

                                  12                $ ________________
Northern District of California
 United States District Court




                                  13                Go to Question 20.

                                  14   Defendant Cupp

                                  15     20) Do you find by a preponderance of the evidence that Defendant Cupp was deliberately

                                  16        indifferent to a substantial risk of serious harm to, and/or a serious medical need of, Plaintiff

                                  17        Manriquez?

                                  18                YES ____                        NO ____

                                  19                If you answered YES to Question 20, go to Question 21.

                                  20                If you answered NO to Question 20, skip Question 21 and Question 22 and sign

                                  21                and date this form.

                                  22     21) Do you find by a preponderance of the evidence that Defendant Cupp:

                                  23             a) Was aware that Plaintiff Manriquez suffered harmful effects from exposure to OC?

                                  24                YES ____                        NO ____
                                                 b) Knew that Defendants’ ventilation efforts were inadequate?
                                  25
                                                    YES ____                        NO ____
                                  26
                                                    If you answered YES to both Questions 21(a) and 21(b), go to Question 21(c).
                                  27
                                                    If you answered NO to either Question 21(a) or 21(b), go to Question 22.
                                  28
                                                                                        6
                                   1          c) Purposefully refused to provide Plaintiff Manriquez with a shower, medical care, or

                                   2             self-decontamination procedure?

                                   3             YES ____                       NO ____

                                   4             Go to Question 22.

                                   5   22) What amount of damages do you award to compensate Plaintiff Manriquez for his claim

                                   6      against Defendant Cupp?

                                   7             $ ________________

                                   8             Sign and date this form.

                                   9

                                  10

                                  11      __________________________________                         ___________

                                  12             Signature of jury foreperson                            Date
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   7
